EXAMINER’S COMMENT
Pending Claims
Claims 1-6, 9, and 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 7 and 8 has been rendered moot by the cancellation of these claims.
The objection to claims 1-6, 9, and 10 has been overcome by amendment.
The rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Colantonio et al. (US 2016/0194467 A1 or WO 2015/015284 A1) in view of Harrington (US 2010/0068497 A1), Hokamura (US Pat. No. 3,793,398), Antelmann et al. (US 2007/0027274 A1), and O’Byrne (US 2005/0163989 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1-6 and 10 under 35 U.S.C. 103 as being unpatentable over Colantonio et al. (US 2016/0194467 A1 or WO 2015/015284 A1) in view of Harrington (US 2010/0068497 A1), Hokamura (US Pat. No. 3,793,398), Antelmann et al. (US 2007/0027274 A1), and O’Byrne (US 2005/0163989 A1) has been overcome by amendment.  The supporting teachings of {Harrington, Hokamura, Antelmann et al. & O’Byrne} lack the adequate guidance and direction to modify the teachings of Colantonio et al. to feature:
at least one liquid epoxy resin comprising bisphenol F diglycidyl ether epoxy resins; AND
a fiber material component having an areal weight of from 500 to 3,000 g/m2; AND
a fiber coating of from 0.5 to 4 phr of a latent, particulate curative or solid curative; AND
an amount of catalyst and/or hardener, in the thermosetting resin mixture, of from 1.5 to 12 phr.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Colantonio et al. (US 2016/0194467 A1 or WO 2015/015284 A1) in view of Harrington (US 2010/0068497 A1), Hokamura (US Pat. No. 3,793,398), Antelmann et al. (US 2007/0027274 A1), O’Byrne (US 2005/0163989 A1), Berger et al. (US 2008/0015305 A1), Patel et al. (US 2012/0328811 A1), and Dow Plastics (Product Information for D.E.R. 383) has been overcome by amendment.

Allowable Subject Matter
Claims 1-6, 9, and 10 are allowed.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 20, 2021